          Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 1 of 16




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

JEFFREY CROSS, and                        )
PAMELA CROSS                              )
                                          )
       Plaintiffs,                        )        CIVIL ACTION FILE
                                          )        NO. 1:17-cv-03804-AT-JCF
v.                                        )
                                          )
EQUITYEXPERTS.ORG, LLC,                   )
d/b/a EQUITY EXPERTS                      )
                                          )
       Defendant.                         )

            OBJECTION TO REPORT AND RECOMMENDATION

       COMES NOW Defendant EquityExperts.org, LLC d/b/a Equity Experts

(“Equity Experts”) and files and serves this Objection to Report and

Recommendation. Equity Experts respectfully objects to the Report and

Recommendation (“R&R”) entered on April 17, 2019 [Dkt. No. 33] regarding

Equity Expert’s Motion to Set Aside Clerk’s Entry of Default [Dkt. No. 22] for the

following reasons:

                      I.   Objections and Citation of Authorities.

     A. The R&R Erroneously Considers Mr. Fantich’s Unsigned Declaration.

       Jason Fantich is a process server. In Response to Equity Experts’ Motion to

Set Aside, Plaintiffs filed an unsigned Declaration of Mr. Fantich that purports to


WBD (US) 46439993v1
          Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 2 of 16




set forth details of his efforts to serve Equity Experts with process. [See Dkt. No.

25-2]. The Declaration contains a “/s/” signature block similar to that used by

attorneys filing documents with the Court through the ECF system. [See id. at p.

6]. However, a “/s/” signature on a declaration is not authorized by 28 U.S.C. §

1746. Further, the Local Rules of this Court are explicit that documents executed

by non-attorneys cannot be filed with electronic signatures. Such documents are

required to be signed, scanned, and filed in order to ensure their authenticity.

       In its Reply, Equity Experts argued that Mr. Fantich’s unsigned Declaration

should be stricken for failure to comply with 28 U.S.C. § 1746 and because Mr.

Fantich is not an attorney with an ECF password permitted to use an “/s/”

electronic signature. [See Dkt. No. 26, p. 5, n. 3]. Plaintiffs appear to have

recognized the invalidity of Mr. Fantich’s unsigned Declaration by filing a Sur-

Reply that included a scanned, hand signed version of Mr. Fantich’s Declaration.

[See Dkt. No. 28-2]. Plaintiffs take the position that late filing Mr. Fantich’s hand

signed Declaration is good enough to resolve “any dispute.” [See Dkt. No. 28-1, p.

9]. For the reasons discussed more fully herein, Plaintiffs are incorrect.

       The R&R repeatedly cites to the unsigned “/s/” version of Mr. Fantich’s

Declaration for the “facts” stated therein. [See generally Dkt. No. 33]. The R&R’s

citation to the unsigned version of the Declaration appears to recognize that the


                                         -2-
WBD (US) 46439993v1
          Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 3 of 16




hand signed version of the Declaration filed with the Sur-Reply cannot be

considered because it was late filed. However, the R&R incorrectly concludes that

the unsigned version of the Declaration can be considered at all. The statute

governing unsworn declarations, 28 U.S.C. § 1746, requires that any declaration

be: (i) “in [a] writing of such person which is subscribed by him”; and (ii) be in a

form that requires a “Signature”. 28 U.S.C. § 1746 (emphasis). The use of the

word “subscribe” coupled with the use of the word “signature” in 28 U.S.C. § 1746

is significant. Black’s Law Dictionary defines “subscription” or “subscribe” as

“[t]he act of signing one’s name on a document; the signature so affixed.”

Black's Law Dictionary (10th ed. 2014). A “signature” is “[a] person’s name or

mark written by that person[.]” Id. (emphasis provided). The plain meaning of

28 U.S.C. § 1746 – a statute enacted in 1976 before the proliferation of

electronically transmitted or filed documents – is that an unsworn declaration must

contain a signature written by the hand of the maker. The “/s/” Declaration of Mr.

Fantich filed by Plaintiffs with their Response does not meet this standard.

       Further, United States Code explicitly contemplates that an “electronic

signature” is different from a traditional hand written “signature.” For example, 15

U.S.C. § 7001, et seq., enforces the validity of electronic signatures in transactions

affecting interstate or foreign commerce “[n]ot withstanding any statute,


                                         -3-
WBD (US) 46439993v1
          Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 4 of 16




regulation, or other rule of law” that might mandate otherwise. 15 U.S.C. §

7001(a). “Electronic signatures” are defined as “an electronic sound, symbol, or

process, attached to or logically associated with a contract or other record and

executed or adopted by a person with the intent to sign the record.” 15 U.S.C.

7006(4). Black’s Law Dictionary contains a nearly identical definition of

“electronic signature”. See Black's Law Dictionary (10th ed. 2014) (“An electronic

symbol, sound, or process that is either attached to or logically associated with a

document (such as a contract or other record) and executed or adopted by a person

with the intent to sign the document. Types of electronic signatures include a

typed name at the end of an email, a digital image of a handwritten signature, and

the click of an ‘I accept’ button on an e-commerce site.”). Despite the

authorization of “electronic signatures” elsewhere in the United States Code, 28

U.S.C. § 1746 has not been amended to permit “electronic signatures” on unsworn

declarations. The fact that 28 U.S.C. § 1746 has not been amended to permit

electronic signatures is significant and underscores that its plain meaning is that

unsworn declarations must be hand signed. For these reasons, the R&R

erroneously considers Mr. Fantich’s unsigned “/s/” Declaration as evidence.

       This Court also recognizes the difference between “electronic signatures”

and traditional hand written “signatures” in its Local Rules. Appendix H to the


                                         -4-
WBD (US) 46439993v1
          Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 5 of 16




Local Rules permits attorneys to use their typed name as a signature (electronic

signature) when used in conjunction with their ECF login credentials

authenticating the filing. [See Appendix H, § II.C.1]. However, non-attorneys are

not accorded the privilege of using a typed signature. The Local Rules explicitly

require that when “the original document requires the signature of a non-attorney”

(like Mr. Fantich’s Declaration) “the filing party or the Clerk’s office shall scan

the original document and then electronically file it on ECF.” [See Appendix

H, § II.C.3 (emphasis provided)]. Plaintiffs failed to comply with the requirement

that Mr. Fantich’s Declaration be hand signed, scanned, and filed. This failure is

critical, as there is absolutely no indication from the unsigned “/s/” version that Mr.

Fantich approved of (or even read) the Declaration before it was filed. For these

additional reasons, the R&R erroneously considers Mr. Fantich’s “/s/” Declaration

as evidence.

       There are no reported decisions of this Court (or the Eleventh Circuit)

holding that a declaration containing a “/s/” signature is valid under 28 U.S.C. §

1746. The R&R incorrectly concludes that the “/s/” Declaration can be considered

because “[t]his Court has held that electronic signatures including the phrase

‘under penalty of perjury’ are sufficient under 28 U.S.C. § 1746.” [Dkt. No. 33, p.

23]. In support of this conclusion, the R&R cites two unreported decisions from


                                         -5-
WBD (US) 46439993v1
          Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 6 of 16




this Court, but ignores another unreported decision authored by Judge Shoob

holding that a declaration cannot be electronically signed. The R&R does not

examine the details of the two unreported decisions that it cites or why these cases

are distinguishable from the facts at issue in this case or wrongly decided.

       The first unreported decision cited in the R&R is Tishcon Corp. v.

Soundview Commc’ns, Inc., 1:04-CV-00524-JEC, 2005 WL 6038743 (N.D. Ga.

Feb. 15, 2005). In Tishcon, the declarations in question were “signed” with a “/s/”

signature by Peter D. Aufrichtig. [See 1:04-CV-00524-JEC, Dkt. No. 77-4]. Mr.

Aufrichtig is a New York attorney who had been admitted to appear pro hac vice.

[See 1:04-CV-00524-JEC, Dkt. No. 16]. There is no challenge to Mr. Aufrichtig’s

use of an electronic signature discussed in the Tishcon case. Rather, Mr.

Aufrichtig’s declarations were challenged based on the omission of the language

“true and correct” required by 28 U.S.C. § 1746 and whether or not he had

personal knowledge of the facts in the declarations. The Tishcon opinion does not

analyze whether electronic signatures are acceptable under 28 U.S.C. § 1746.

Further, the Tishcon case is distinguishable because unlike Mr. Fantich, Mr.

Aufrichtig is an attorney who was practicing before this Court.

       The second unreported decision, Consumer Fin. Prot. Bureau v. Universal

Debt & Payment Sols., LLC, 1:15-CV-0859-RWS, 2019 WL 1295004 (N.D. Ga.


                                         -6-
WBD (US) 46439993v1
          Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 7 of 16




Mar. 21, 2019), is a recent case decided after briefing concluded in this matter.

Universal Debt recognizes, but does not analyze, a split of authority as to whether

an electronically signed declaration can be accepted by the Court under 28 U.S.C.

§ 1746. However, the Court declined to strike an electronically signed declaration

because there was no “binding precedent obligating the Court to disregard” it.

Universal Debt, at *11. In Universal Debt, the Court cited the distinguishable

Tishcon case, as well as Lipscomb v. Llanas, No. 2:11-CV-00078-RWS, 2013 WL

5312552 (N.D. Ga. Sept. 20, 2013) and Hale v. Emporia State Univ., 5:16-4182-

DDC-TJJ, 2018 WL 5884543 (D. Kan. Nov. 9, 2018) for the proposition that an

electronically signed declaration could be acceptable. Universal Debt is not

binding authority in this case and its conclusion should not be adopted because the

authorities on which it relies do not directly address the signature requirement of

28 U.S.C. § 1746 or actually consider a challenge made to an electronic signature

on a declaration.

       In fact, the Lipscomb case does not discuss the use of electronic signatures

on declarations at all. The declaration at issue in that case was challenged as being

late filed and not properly attested for not following the language of 28 U.S.C. §

1746 verbatim. See Lipscomb, at *4. Notably, the declaration at issue in Lipscomb

was signed by the hand of the declarant and then scanned and filed in accordance


                                         -7-
WBD (US) 46439993v1
          Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 8 of 16




with the Local Rules. [See 2:11-CV-00078-RWS, Dkt. No. 141]. The Lipscomb

case is distinguishable and does not address the core issue in this case – whether an

electronic signature is valid on a declaration.

       The Hale case from Kansas contains a perfunctory discussion of 28 U.S.C. §

1746 made in the context of a discussion about defendants not appropriately

responding to a motion for summary judgment. There does not appear to be any

challenge made to the use of electronic signatures on declarations in the Hale case

and this issue is not discussed in any detail. See Hale, at *2. Further, the

declaration at issue in the Hale case was from a pro se plaintiff who had

electronically filed the document using a process authorized in the District of

Kansas. [See D. Kan. 5:16-4182-DDC-TJJ, Dkt. No. 46-2]. The Hale court

simply did not consider whether a non-attorney declarant could file an

electronically signed declaration under 28 U.S.C. § 1746 or the Local Rules of the

Northern District of Georgia.

       On the other hand, there is significant authority that electronic signatures on

declarations are not valid, including from this Court. In Bruss v. King & Brim Ins.,

Inc., No. 1:11-CV-2632-MHS, 2012 WL 13012610 (N.D. Ga. Apr. 26, 2012),

Judge Shoob recognized that an un-notarized “affidavit” filed by a pro se Plaintiff

containing a “/s” signature could not be considered as “competent summary


                                          -8-
WBD (US) 46439993v1
          Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 9 of 16




judgment evidence” pursuant to 28 U.S.C. § 1746 because “[i]t is not even

actually signed[.]” Bruss, at *3 (emphasis provided). Other Courts have reached

similar results in cases addressing the specific issue of whether an electronic

signature is valid under 28 U.S.C. § 1746. See Weems v. City of Columbus, Ohio,

2:05-CV-87, 2006 WL 2640636, at *4 (S.D. Ohio Sept. 13, 2006) (“She has also

submitted an affidavit which bears only typed electronic signature. Although the

affidavit states that plaintiff was ‘duly sworn upon oath,’ it is not notarized. It is

not dated or signed with a written signature, and does not indicate that the

statements are ‘true under penalty of perjury.’ Therefore, it does not qualify as an

unsworn declaration.”); Ellington v. Alameida, 2:04-CV-00666-RSL, 2010 WL

2650632, at *8 (E.D. Cal. July 1, 2010), report and recommendation adopted, 2010

WL 11526778 (E.D. Cal. Aug. 26, 2010), aff'd sub nom. Ellington v. Runnels, 479

F. App'x 762 (9th Cir. 2012) (“Given the importance of the evidence from [the

declarants], the fact that these two prisoners' declarations contain only typed

signatures is fatal to plaintiff's case, because the declarations have no evidentiary

value. See 28 U.S.C. § 1746[.]”); see also Lambert v. Lowe's Home Centers, LLC,

1:14-CV-00107-JHM, 2016 WL 6123239 (W.D. Ky. Oct. 19, 2016) (excluding

electronically signed declaration of non-attorney declarant not authorized to




                                          -9-
WBD (US) 46439993v1
         Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 10 of 16




electronically file documents). For these reasons, the R&R erroneously concludes

that Mr. Fantich’s unsigned declaration can be considered as evidence.

       The issue of the validity of Mr. Fantich’s unsigned Declaration is important

because L.R. 7.1(B) requires “[a]ny party opposing a motion” to “serve the party’s

response, responsive memorandum, affidavits, and any other responsive material

not later than fourteen (14) days after service of the motion[.]” Plaintiffs’

Response to Plaintiff’s Motion to Set Aside is predicated on Mr. Fantich’s

unsigned Declaration. The conclusions of the R&R are also completely predicated

on purported “facts” set forth in Mr. Fantich’s unsigned declaration. If the R&R

had failed to consider Mr. Fantich’s Declaration because it was unsigned, the only

evidence before the Court would have been Jacqueline Galofaro’s Declaration

[Dkt. No. 22-1] which provided uncontroverted evidence that Danielle Williams

could not accept process.

       Further, the R&R errs by concluding that once Plaintiffs late filed the signed

version of Mr. Fantich’s Declaration with their Sur-Reply that Equity Experts

could not raise evidentiary objections to the Declaration in its Response to Sur-

Reply. [Dkt. No. 33, p. 24-25, n. 9]. But the response to Sur-Reply was the first

opportunity that Equity Experts had to respond to or raise objections to Mr.

Fantich’s signed Declaration. The unsigned version of Mr. Fantich’s Declaration


                                         - 10 -
WBD (US) 46439993v1
         Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 11 of 16




was invalid and a nullity that should not have been considered at all for all of the

reasons set forth above. If the signed version of the Declaration is considered, then

so should Equity Experts’ evidentiary objections. For all of these reasons, the

Court should decline to adopt the R&R.

    B. The R&R Erroneously Failed to Address Equity Experts’ Request for
       Limited Deposition Discovery.

       The R&R states that Equity Experts did not controvert Mr. Fantich’s

statements related to what Danielle Williams told him. [Dkt. No. 33, p. 14]. The

R&R also states that Mr. Galofaro’s Declarations “provide little in the way of

factual information about Williams[.]” [Id.]. The suggestion made by the R&R is

that Equity Experts had an obligation to present evidence about Mr. Fantich and

Ms. Williams despite the fact that Ms. Galofaro’s Declarations make it clear that

Equity Experts did not have knowledge about these individuals. This is precisely

why Equity Experts asked for leave to depose Mr. Fantich and the individuals

purportedly served with process in its Reply [Dkt. No. 26, p. 10]1 and Response to




1
 “In the event that the Court cannot conclude at this time that Plaintiffs have not
properly served Equity Experts with process, Equity Experts moves that the Court
permit limited and expedited deposition discovery of Mr. Fantich, Candice
Randolph, Alexis Smith, and Danielle Williams for the purpose of examining the
circumstances of the service attempts described in Mr. Fantich’s [declaration].”
                                         - 11 -
WBD (US) 46439993v1
         Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 12 of 16




Sur-Reply [Dkt. No. 31, p. 132]. Equity Experts’ request to take this reasonable

and limited discovery was completely ignored in the R&R.

       “A trial judge has broad discretion to control the course of discovery[.]”

Nat'l Indep. Theatre Exhibitors, Inc. v. Buena Vista Distribution Co., 748 F.2d

602, 609 (11th Cir. 1984). The Eleventh Circuit has indicated that jurisdictional

discovery is highly favored and not entirely discretionary when jurisdictional facts

are in dispute. See Eaton v. Dorchester Development, Inc., 692 F.2d 727, 729-730

(11th Cir. 1982). If Mr. Fantich’s unsigned declaration is accepted as evidence (it

should not be), Plaintiff has put jurisdictional facts at issue that Equity Experts

should be permitted to test through the limited deposition discovery that it

requested. See Thomas v. Bank of Am., N.A., 557 F. App’x 873, 875 (11th Cir.

2014) (“Where a plaintiff’s service of process is insufficient, a court may have

good cause to set aside an entry of default because the court lacked personal

jurisdiction over the defendant and, as a result, had no power to render judgment

against it.”). The need for discovery is only emphasized by the fact that a separate

Report and Recommendation has been issued proposing that a substantial default

judgment be entered against Equity Experts.
2
  “Equity Experts respectfully reiterates its request to conduct limited discovery
related to Mr. Fantich’s service attempts, especially in light of the flimsy nature of
Mr. Fantich’s declaration and the circumstances pursuant to which the declaration
has been filed.”
                                          - 12 -
WBD (US) 46439993v1
         Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 13 of 16




       The R&R erred by failing to address or grant Equity Experts’ request for

limited deposition discovery of Mr. Fantich and the individuals alleged to have

received process. The Court should decline to adopt the R&R, and if it is not

inclined to grant Equity Experts’ Motion to Set Aside based on the current record,

the Court should exercise its discretion to grant the limited deposition discovery

requested by Equity Experts prior to entering a final order on the Motion to Set

Aside.

   C. The R&R Erroneously Concludes that Plaintiffs Properly Served
      Equity Experts Through Danielle Williams.

       The R&R concludes that Plaintiffs validly served Equity Experts by serving

Danielle Williams pursuant to Georgia law. As is discussed above, that conclusion

is erroneous because reaching it requires consideration of the invalid unsigned

Declaration of Mr. Fantich.

       As is discussed in Equity Experts’ Response to Sur-Reply [Dkt. No. 31] and

acknowledged in the R&R, the only provision of Georgia law that could apply to

Plaintiffs’ service attempts is O.C.G.A. § 9-11-4(e)(7) which permits service “[i]n

all other cases to the defendant personally, or by leaving copies thereof at the

defendant’s dwelling house or usual place of abode with some person of suitable

age and discretion then residing therein, or by delivering a copy of the summons

and complaint to an agent authorized by appointment or by law to receive service
                                         - 13 -
WBD (US) 46439993v1
          Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 14 of 16




of process.” Because Mr. Fantich’s Declaration is invalid, there is no evidence

before the Court that Mr. Fantich validly served process pursuant to O.C.G.A. § 9-

11-4(e)(7) by serving “an agent authorized by appointment or by law to receive

service of process.” The only proper evidence before the Court is Ms. Galofaro’s

Declaration, which is explicit that Ms. Williams did not have authority to accept

process. For these reasons, the Court should decline to adopt the R&R.

                                II.      Conclusion.

         For all of the foregoing reasons, the Court should decline to adopt the R&R.

Equity Experts respectfully requests that the R&R not be entered as the final

judgment of the Court. Equity Experts further respectfully requests that the Court

grant its Motion to Set Aside Clerks Entry of Default, or to grant Equity Experts

limited deposition discovery of Mr. Fantich and the purported service recipients

related to the circumstances of the alleged service attempts prior to entering a final

order.

         Respectfully submitted this the 1st day of May, 2019.




                                          - 14 -
WBD (US) 46439993v1
         Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 15 of 16




                                      WOMBLE BOND DICKINSON (US) LLP


                                      /s/ Arthur A. Ebbs
                                      Arthur A. Ebbs
                                      State Bar No. 416181
                                      Brittany Crosby
                                      State Bar No. 692075

271 17th Street NW
Suite 2400
Atlanta, Georgia 30363
Telephone: (404) 872-7000
Facsimile: 404) 888-7490
Email:       Arthur.Ebbs@wbd-us.com
             Brittany.Crosby@wbd-us.com

                                      Attorneys for Defendant EquityExperts.Org,
                                      LLC

       The undersigned certifies that this document has been prepared in Times

New Roman 14 point font as is approved by L.R. 5.1B.

                                      /s/ Arthur A. Ebbs
                                      Arthur A. Ebbs
                                      State Bar No. 416181




                                       - 15 -
WBD (US) 46439993v1
          Case 1:17-cv-03804-AT Document 35 Filed 05/01/19 Page 16 of 16




                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the within

and foregoing OBJECTION TO REPORT AND RECOMMENDATION was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send email notification of such filing to the following attorneys of

record:

                                 James M. Feagle
                                 jfeagle@skaarandfeagle.com

                                 Cliff R. Dorsen
                                 cdorsen@skaarandfeagle.com

                                 Kris Skaar
                                 krisskaar@aol.com

                                 Justin T. Holcombe
                                 jholcombe@skaarandfeagle.com

       This 1st day of May, 2019.

                                       /s/ Arthur A. Ebbs
                                       Arthur A. Ebbs
                                       State Bar No. 416181




WBD (US) 46439993v1
